                                                                                                      ---------··-·-·- - ·-
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                           FILED
                                    UNITED STATES DISTRICT COUR                                                 NOV      8 2019
                                          SOUTHERN DISTRICT OF CALIFORNIA                                 CLERK US IJISTRIC"I COURT
                                                                                                       SOUTHERN DISTAi J      CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A cruu.iruLI....,;L.:AM-"',.µ,,,e::::.-=o::::E;:;Pu""T·Y,:_i
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               v.
          JOSE DAVID GOMEZ-MORALES(!)
                                                                        CaseNumber:         3:19-CR-07149-WQH

                                                                     Hector Jesus Tamayo
                                                                     Defendant's Attorney
REGISTRATION NO.               58661-308
•-
THE DEFENDANT:
[:gJ admitted guilt to violation ofallegation(s) No.        1

D    was found guilty in violation ofallegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, tbe court has adjudicated that tbe defendant is guilty of the following allegation(s):

Allegation Nnmber                 Natnre of Violation
              I                   nv I, Committed a federal, state or local offense




     Supervised Release is revoked and tbe defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to tbe Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid.· If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JOSE DAVID GOMEZ-MORALES (I)                                             Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-07149-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months to run consecutive to sentence in case 19crl528-WQH




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:

       •     at _ _ _ _ _ _ _ _ AM.                           on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at
      ------------ ,                        with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                3:19-CR-07149-WQH
